{¶ 36} For the following reasons, I respectfully dissent from the majority opinion's conclusion that counts one through four were outside of the six-year statute of limitations.
 {¶ 37} The majority determined that all seventeen counts of tampering with records, which were committed between November 16, 1997 and November 16, 2000, were not part of a continuing course of conduct. The majority opinion cites to State v. Wallace, 160 Ohio App.3d 528,2005-Ohio-1746, to support this conclusion. I respectfully disagree with that interpretation.
 {¶ 38} Rodriguez, like Wallace, engaged in a continuous course of conduct of deception by applying seventeen different times for motor vehicle titles, using the same fraudulent social security number. Each application involved the same victim *Page 15 
and motive. Additionally, like Wallace, Rodriguez only stopped committing these crimes when a title bureau employee identified "a problem with his transaction." Each of the seventeen crimes committed by Rodriguez involved the same pattern of fraud and therefore, I conclude that all seventeen crimes were part of an ongoing course of conduct.
 {¶ 39} I disagree with the majority opinion's conclusion that because each of the seventeen counts of tampering with records was completed when Rodriguez submitted the application for that particular title, there was no course of conduct. The evidence establishes that Rodriguez continued, over the course of three years, to use the same social security number and the same fraudulent social security card to obtain motor vehicle titles. The fact that each act was completed at the end of each application, does not undercut the fact that Rodriguez engaged in a continuing course of conduct over three years, to tamper with records.
 {¶ 40} Accordingly, I conclude that counts one through four were within the six-year statute of limitations as they were part of an ongoing course of conduct. I would therefore, overrule Rodriguez's third assignment of error and affirm the decision of the trial court. *Page 1